DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The present 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-58427A (hereinafter EGUCHI).
Regarding claims 1, 4, and 5, EGUCHI teaches a white resin composition containing white pigment, a silica-treated calcium carbonate obtained by coating a surface of a synthetic calcium carbonate having an average particle size of 0.1 to 1 µm, and a resin (Abstract). The silica-treated calcium carbonate is further treated with an organosilicon compound after silica treatment. Examples include organosilicon compounds including silicone oils having a reactive functional groups including amino-modified silicone oil, alkyl-modified silicone oil, epoxy-modified silicone oil, and etc. The silica treated calcium carbonate may be surface-treated with condensed phosphoric acid. Examples of the surface treatment method include wet treatment and dry treatment (p.3). Examples of white pigment include titanium oxide, zinc oxide, zirconia oxide, preferably titanium oxide (p.3). The resin used in the composition includes thermoplastic resin and thermosetting resin (p.4). The content ratio of the white pigment and silica-treated calcium carbonate is in the range of 95:5 to 5:95, preferably 90:10 to 10:90, more preferably in the range of 80:20 to 50:50. The content of the silica-treated calcium carbonate in the resin composition is in the range of 1 to 50% by mass, more preferably 3 to 30% by mass and the content of white pigment is in the range of 0.05 to 60% by mass, more preferably 1 to 50% by mass (the total amount of the silica-treated calcium carbonate and white pigment is within the claimed range). 
With regard to the claim limitations, “surface-treated calcium carbonate…are subjected to surface treatment with a condensed phosphoric acid and the directly with an organic modified silicone oil,” EGUCHI teaches the silica-treated calcium carbonate may be further treated with an organosilicon (i.e., modified silicone oils) after silica treatment (p.3). The silica-treated calcium carbonate may be surface-treated with condensed phosphoric acid (p.3).
 However, EGUCHI does not teach explicitly teach surface-treated calcium carbonate in which particle surfaces of a synthetic of a synthetic calcium carbonate with an average particle diameter of 0.05 to 1 µm are subjected to surface treatment with a condensed phosphoric acid and the directly with an organic modified silicone oil.
As indicated in the present specification [0027], the order of surface treatments with the condensed phosphoric acid and the organic modified silicone oil is preferably the order in which calcium carbonate is subjected to a surface treatment with the condensed phosphoric acid and then a surface treatment with the organic modified oil. However, calcium carbonate may be concurrently subjected to a surface treatment with the condensed phosphoric acid and the organic modified silicone oil or may be subjected to a surface treatment with the organic modified silicone oil and then surface treatment with the condensed phosphoric acid. Upon review of the present disclosure, the examiner takes the position that the treatment steps are interchangeable and the order of treatment steps can be changed to arrive at the present invention. 
 Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have changed the order of steps of EGUCHI for the benefit of obtaining the claimed white resin composition. Changing the order of steps does not render a claimed process non-obvious over the prior art, see Ex parte Rubin, 128 USPQ 440,441,442 (POBA 1959), see MPEP 2144.04 IV (C).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-58427A (hereinafter EGUCHI) in view of JP 5902017B2 (hereinafter, JP ‘017). 
Regarding claims 2 and 3, EGUCHI substantially teaches the present invention, see paragraphs 9-12 above. However, EGUCHI does not teach wherein the calcium carbonate is subjected to surface treatment with the condensed phosphoric acid so that a content of phosphorus in the surface-treated calcium carbonate falls within a range of 0.2 to 2% by mass and wherein the amount of the organic modified silicone oil for the treatment in the surface-treated calcium carbonate is within a range of 0.1 to 10 parts by mass relative to 100 parts by mass of calcium carbonate. 
  In the same field of endeavor of surface-treated calcium carbonate, JP ‘017 teaches the surface of calcium carbonate is surface-treated with condensed phosphoric acid and silane-based treatment agent including modified silicone oils such as epoxy-modified silicone oil, and a resin (Abstract; pp. 2-3). The amount of the condensed phosphoric acid is 1 to 12 parts by mass with respect to 100 parts by mass of calcium carbonate and the silane-based treatment is in the amount of 0.1 to 5 parts (Abstract). When converted from parts to % by mass, 0.989% to 10% by weight (1 +0.1+100 =101.1, 1/101.1 x 100% = 0.989% and 12+5 +100 =117, 5/117 x 100% =10.25%) which is within the claimed range. The polymer composition has improved properties including melt viscosity, bending strength, bending elastic modulus, and Izod impact strength (p. 5 and p. 8). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the amounts of condensed phosphoric acid and silane-based treatment (i.e., epoxy-modified silicone oil) of JP ‘017 with the resin composition of EGUCHI for the benefit of improving properties as taught by JP ‘017. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Response to Arguments
Applicant's arguments filed 03/8/2021 have been fully considered but they are not persuasive. The response is insufficient to rebut the obviousness rejection. Despite the applicant’s arguments in view of the teachings of the prior art, the position is maintained.
 The applicant argues that EGUCHI teaches a silica-treated synthetic calcium carbonate which does not satisfy the claim limitations, “an untreated synthetic calcium carbonate.” The examiner has considered the applicant’s arguments and acknowledges that EGUCHI does teach a silica-treated synthetic calcium carbonate, however, as indicated above there is a lack of adequate support for the new claim limitations therefore, the EGUCHI is maintained.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765